DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016065551 A1 (Yuan), in view of CN 104835133 A (Chen) and in further view of Yang, E.S. and Kim, G.W., 2017, June. Robust quadrilateral detection method for using rectangle feature. In 2017 14th International Conference on Ubiquitous Robots and Ambient Intelligence (URAI) (pp. 349-351). IEEE (Yang).
Regarding Claims 1 and 15-16, Yuan teaches:
A polygonal region detection method, comprising: obtaining, by at least one processor, a to-be-detected image; calculating, by the at least one processor, line segments in the image based on a line detection algorithm; merging, by the at least one a system and method to detect edges from an image, perform line fitting and validation, detect quadrilaterals based on lines, and rank candidate quadrilaterals, and select the highest ranked candidate as extracted quadrilateral; Figs. 7-10 further illustrate method of merging 1+ lines into a single line through collinearity in reference a set of conditions of angles between lines and extension of lines as in Figs. 8-9, and merging is performed for line pairs that meets a set of conditions per types; a set of candidate quadrilaterals are formed and be ranked and scored based on ratio (i.e. duty cycle) of the size of quadrilateral to the image size or the length of the detected lines to the length of the boundary, among others; finally a quadrilateral with the highest scores/ranking is selected).
Yuan does not teach explicitly on cross-points of the pairwise merged lines. However, Chen teaches (Chen: Figs. 1-4, a method to extract quadrilateral by extending each detect lines, removing lines within a threshold distance from the center points, merging lines through collinear combination, use intersection points as quadrilateral vertices to select the quadrilateral as one that meets a preset conditions “the ratio of parallelogram four sides are greater than 0.1. and wherein the three sides occupied ratio is larger than 0.7, wherein the occupation ratio of each side of the quadrangle and the quadrangle the side and edge of the side length of the original straight line section in the range on the X or Y axis of the projection accumulated length/parallelogram of the side projection length on the X or Y axis”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yuan with cross-points of the pairwise merged lines as further taught by Chen. The advantage of doing so is to enable quadrilateral detection through removing interference due to external facts for enhanced accuracy (Chen: Background).
Yuan does not teach explicitly on generating intersection vectors to determine cross-points of quadrilateral. However, Yang teaches (Yang: Section 2, an algorithm “to increase the length of the line segment and then detect the intersection of line segments. The intersection points within a certain distance of each detected intersection points are calculated as the intersection points, and the intersection points are fixed by setting the highest one as the successful model. A set of line segments determined to be composed of four line segments having the same vanishing point for horizontal and vertical among the fixed intersection points is detected as a quadrilateral.”)
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Yuan with generating intersection vectors to determine cross-points of quadrilateral as further taught by Yang. The advantage of doing so is to enable quadrilateral detection through determining the intersections to reduce computation load and enhance accuracy (Yang: Introduction).
Regarding Claims 2 and 17, Yuan as modified teaches all elements of Claims 1 and 16 respectively. Yuan as modified further teaches:
The method according to claim 1, wherein merging the plurality of line segments meeting the merging condition into the line segment comprises: obtaining, by the at least one processor, any two adjacent line segments; calculating, by the at least one processor, projection lengths of the two line segments on the same coordinate axis; and merging, by the at least one processor, the two line segments into the line segment when both of vertical distances between two end points of the line segment with the shorter projection length and the other line segment are less than a threshold (Yuan: Figs. 7-10).
Regarding Claims 3 and 18, Yuan as modified teaches all elements of Claims 1-2 and 16-17 respectively. Yuan as modified further teaches:
The method according to claim 2, wherein merging the two line segments into the line segment comprises: obtaining, by the at least one processor, two farthest end points of the two line segments; and connecting, by the at least one processor, the two end points to obtain a merged line segment (Yuan: Figs. 7-10).
Regarding Claims 4 and 19, Yuan as modified teaches all elements of Claims 1 and 16 respectively. Yuan as modified further teaches:
The method according to claim 1, wherein determining the crosspoints of the pairwise merged line segments according to the merged line segments in the image comprises: setting, by the at least one processor, a direction of each merged line segment clockwise or anticlockwise counter clockwise with a center of the image as an origin to obtain a line segment vector; obtaining, by the at least one processor, an 
Regarding Claims 5 and 20, Yuan as modified teaches all elements of Claims 1 and 16 respectively. Yuan as modified further teaches:
The method according to claim 1, wherein generating the polygonal region with the crosspoints as the vertexes of the polygonal region in the image when the polygonal region is the quadrangular region comprises: generating, by the at least one processor, the quadrangular region with four crosspoints as the vertexes of the quadrangular region in the image when any four crosspoints meet a condition of generating the quadrangular region (Yuan: Figs. 7-10).
Regarding Claims 6 and 21, Yuan as modified teaches all elements of Claims 1/5 and 16/20 respectively. Yuan as modified further teaches:
The method according to claim 5, wherein the condition of generating the quadrangular region comprises: obtaining, by the at least one processor, a crosspoint A with a coordinate value being greater than 0 and a crosspoint B with a coordinate value being less than 0 under the same coordinate axis with a center point of the image as an origin of coordinates; obtaining, by the at least one processor, an intersection point C constituted by an incident line segment vector of the crosspoint A and an emergent line segment vector of the crosspoint B; obtaining, by the at least one processor, an intersection point D constituted by an emergent line segment vector of the crosspoint A and an incident line segment vector of the crosspoint B; and determining, by the at least one processor, the points A, B, C and D to meet the condition of generating the 
Regarding Claim 7, Yuan as modified teaches all elements of Claims 1/4. Yuan as modified further teaches:
The method according to claim 4, wherein the crosspoint condition comprises the followings: the crosspoint of the two line segment vectors is located in the image; one of the two line segment vectors takes the crosspoint as a terminal point, and the other of the line segment vectors takes the crosspoint as a starting point; and an interior angle constituted by the two line segment vectors meets a set angle range (Chen: Figs. 1-4; Yang: Section 2).
Regarding Claim 8, Yuan as modified teaches all elements of Claim 1. Yuan as modified further teaches:
The method according to claim 1, wherein the method further comprises: calculating, by the at least one processor, a duty ratio of each side of the polygonal region, wherein the duty ratio of each side of the polygonal region is a ratio of a solid line length of the side to a length of the side; and deleting, by the at least one processor, the polygonal region when the duty ratio of each side of the polygonal region does not meet a duty ratio condition (Yuan: Figs. 7-10; Chen: Figs. 1-4).
Regarding Claim 9, Yuan as modified teaches all elements of Claims 1/8. Yuan as modified further teaches:

Regarding Claim 10, Yuan as modified teaches all elements of Claim 1. Yuan as modified further teaches:
The method according to claim 1, wherein the method further comprises: calculating, by the at least one processor, a feature parameter vector of each polygonal region when a plurality of polygonal regions are generated, wherein the feature parameter vector comprises at least one feature parameter; ranking, by the at least one processor, the plurality of polygonal regions according to the feature parameter vector of each polygonal region; and determining, by the at least one processor, the preset number of top ranked polygonal regions as optimal polygonal regions (Yuan: Figs. 7-10, scores and Ranking).
Regarding Claim 11, Yuan as modified teaches all elements of Claims 1/10. Yuan as modified further teaches:
The method according to claim 10, wherein ranking the plurality of polygonal regions according to the feature parameter vector of each polygonal region comprises: calculating, by the at least one processor, a difference value between the feature parameter vectors of the two polygonal regions; and determining, by the at least one 
Regarding Claim 12, Yuan as modified teaches all elements of Claims 1/10-11. Yuan as modified further teaches:
The method according to claim 11, wherein each feature parameter further corresponds to a coefficient when there are a plurality of feature parameters in the feature parameter vector (Yuan: Figs. 7-10, a plurality of quadrilateral candidates with difference scores and rankings).
Regarding Claim 13, Yuan as modified teaches all elements of Claims 1/10. Yuan as modified further teaches:
The method according to claim 10, wherein the feature parameters comprise at least one of the followings: a first feature parameter, denoting a total duty ratio of all sides of the polygonal region; a second feature parameter, denoting a sum of ratios of a projection length of each side of the polygonal region in a main direction to an image length in the main direction; a third feature parameter, denoting a similarity degree between interior angles of the polygonal region and interior angles of a regular polygon; or a fourth feature parameter, denoting a KL divergence between an internal gray and an external gray of the polygonal region (Yuan: Figs. 8-9, and merging is performed for line pairs that meets a set of conditions per types; a set of candidate quadrilaterals are formed and be ranked and scored based on ratio (i.e. duty cycle) of the size of quadrilateral to the image size or the length of the detected lines to the length of the boundary, among others; finally a quadrilateral with the highest scores/ranking is selected; Chen: Figs. 1-4, a method to extract quadrilateral by extending each detect lines, removing lines within a threshold distance from the center points, merging lines through collinear combination, use intersection points as quadrilateral vertices to select the quadrilateral as one that meets a preset conditions “the ratio of parallelogram four sides are greater than 0.1. and wherein the three sides occupied ratio is larger than 0.7, wherein the occupation ratio of each side of the quadrangle and the quadrangle the side and edge of the side length of the original straight line section in the range on the X or Y axis of the projection accumulated length/parallelogram of the side projection length on the X or Y axis”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649